AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Southern District of Ohio

                  In the Matter of the Search of                               )
              (Briefly describe the property to be searched                    )
               or identify the person by name and address)                     )       Case No.     1:21-mj-159
                   THE RESIDENCE LOCATED AT                                    )
                   1170 ESSEX GLENN, MORROW,                                   )
                            OHIO 45152.                                         )

                                                  SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Southern           District of                 Ohio
(identify the person or describe the property to be searched and give its location):

      See Attachment A




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




                                                                                                  3/3/2021
           YOU ARE COMMANDED to execute this warrant on or before                                          (not to exceed 14 days)
       o
       ✔   in the daytime 6:00 a.m. to 10:00 p.m. gf at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
 person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
 property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to               Karen L. Litkovitz                             _
                                                                                                      (United States Magistrate Judge)

      o Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
      til for __    days (not to exceed 30) 0 until, the facts justifying, the later specific date of


 Date and time issued:          11:25 AM, Feb 17, 2021
                                                                                                               Judge's signature

                               Cincinnati, Ohio                                            Honorable Karen L.Litkovitz, U.S. Magistrate Judge
 City and state:
                                                                                                             Printed name and title
                                      ATTACHMENT         A

                                    Property to be searched

        The property to be searched is 1170 Essex Glenn, Morrow, Ohio, 45152 further described

as a brick-and-siding two-story home, with a garage on the left side of the home, with a mailbox

near the road with the numbers "1170" affixed to it. The photographs below depict the property

to be searched.
50
                                            ATTACHMENT         B

                                            Property to be seized

         1.        All information described above in Section I that constitutes fruits, contraband,

 evidence and instrumentalities of violations of 18 U.S.C. §§ 1512(c)(2) (obstruction of Congress);

 1519 (obstruction of justice - destruction of evidence); III (assaulting a federal agent); 231 (civil

 disorders); 371 (conspiracy);     372 (conspiracy to impede/assault     federal agents); 641 (theft of

government property); 930 (possession of firearms and dangerous weapons in federal facilities);

 1361 (destruction of government property); 1752(a) (unlawful entry on restricted buildings or

grounds); 2101 (interstate travel to participate in riot); 2383 (rebellion or insurrection); and 2384

(seditious conspiracy); and 40 U.S.c. § 5104(e)(2) (violent entry, disorderly conduct, and other

offenses on capitol grounds) that have been committed by Sandra Parker and Bennie Parker, and

other identified and unidentified persons (collectively, the "SUBJECT OFFENSES"), as described

in the affidavit submitted in support of this Warrant, occurring between November 3, 2020, and

the present, including:

              a. Records and information that constitute evidence of use, control, ownership, or

                 occupancy of the PREMISES and things therein;

              b. Evidence of the Subject Offenses, to include clothing, protective/tactical   gear

                 worn during the offenses, and firearms and other weapons;

           c. Evidence tending to show that Sandra Parker and Bennie Parker traveled to

                 Washington, D.C., for a period to include on or about January 6, 2021, including

                 travel reservations and receipts;
         d. Items used in furtherance of the Subject Offenses, to include digital devices,

                  radios, and walkie-talkies, among other items;

            e. Records and information relating to a conspiracy to unlawfully enter the United

                   States Capitol and to disrupt the certification of the 2020 Electoral College vote;

            f.     Records and information that constitute evidence concerning persons who either (i)

                   collaborated, conspired, or assisted (knowingly or unknowingly) the commission

                   of the criminal activity under investigation;     or (ii) communicated   with Sandra

                   Parker and Bennie Parker about matters relating to the criminal activity under

                   investigation, including records that help reveal their whereabouts;

             g. Records and information that constitute evidence of the state of mind of Sandra

                    Parker and Bennie Parker, e.g., intent, absence of mistake, or evidence indicating

                    preparation or planning, or knowledge and experience, related to the criminal

                    activity under investigation; and

                 h. Any evidence tending to show consciousness of guilt, including communications

                    after January 6, 2021, about the Subject Offenses committed that day.

       2.           For any digital device which is capable of containing and reasonably could contain

fruits, evidence, information, contraband, or instrumentalities         as described in the search warrant

affidavit and above, hereinafter the "Device(s)":

                 a. evidence of who used, owned, or controlled the Device(s) at the time the things

                     described in this warrant were created, edited, or deleted, such as logs, registry

                     entries, configuration files, saved usemames and passwords, documents, browsing

                     history,   user profiles,   email,   email contacts,   chat, instant messaging      logs,

                      photographs, and correspondence;



                                                          2
            b. evidence of software, or the lack thereof, that would allow others to control the

                 Device(s), such as viruses, Trojan horses, and other forms of malicious software,

                 as well as evidence of the presence or absence of security software designed to

                 detect malicious software;

            c. evidence of the attachment to the Device(s) of other storage devices or similar

                 containers for electronic evidence;

            d. evidence of counter-forensic     programs (and associated data) that are designed to

                 eliminate data from the Device(s);

            e. evidence ofthe times the Device(s) was used;

            f.   passwords, encryption keys, and other access devices that may be necessary to

                 access the Device(s);

            g. documentation     and manuals that may be necessary to access the Device(s) or to

                 conduct a forensic examination of the Device(s);

            h. records of or information about Internet Protocol addresses used by the Device(s);

            1.   records of or information about the Device(s)'s Internet activity, including firewall

                 logs, caches, browser history and cookies, "bookmarked"     or "favorite" web pages,

                 search terms that the user entered into any Internet search engine, and records of

                 user-typed web addresses.

       3.        As used above, the terms "records" and "information"     includes all forms of

creation or storage, including any form of computer or electronic storage (such as hard disks or

other media that can store data); any handmade form (such as writing); any mechanical form

(such as printing or typing); and any photographic form (such as microfilm, microfiche, prints,

slides, negatives, videotapes, motion pictures, or photocopies).



                                                   3
       4.      The term "computer" includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical, arithmetic, or

storage functions, including desktop computers, notebook computers, mobile phones, tablets,

server computers, and network hardware.

       5.      The term "storage medium" includes any physical object upon which computer

data can be recorded.   Examples include hard disks, RAM, floppy disks, flash memory, CO-

ROMs, and other magnetic or optical media.

          6.   The United States government will conduct a search of the property described in

Attachment A and determine which information is within the scope ofthe information to be seized

specified above.   That information that is within the scope of this warrant may be copied and

retained by the United States.

          7.   Law enforcement     personnel will then seal any information from the property

searched that does not fall within the scope of this warrant and will not further review the

information absent an order of the Court. Such sealed information may include retaining a digital

copy of all information received pursuant to the warrant to be used for authentication at trial, as

needed.

          8.    This warrant authorizes a review of electronic storage media and electronically

stored information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and technical

experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or copied

 electronic data to the custody and control of attorneys for the government and their support staff



                                                  4
  for their independent review.

          9.        During the execution of the search of the PREMISES described in Attachment A,

  law enforcement personnel are also specifically authorized to obtain from Sandra Parker and

 Bennie Parker (but not any other individuals present at the PREMISES at the time of execution of

 the warrant)       the compelled     display    of any physical       biometric     characteristics   (such   as

 fingerprint/thumbprint,     facial characteristics,   or iris display) necessary to unlock any Device(s)

 requiring such biometric        access subject to seizure pursuant to this warrant for which law

 enforcement       has reasonable   suspicion that the aforementioned         person(s)'   physical biometric

 characteristics    will unlock the Device(s), to include pressing fingers or thumbs against and/or

 putting a face before the sensor, or any other security feature requiring biometric recognition of:

                   (a)     any of the Device(s) found at the PREMISES,

                   (b)     where the Device(s) are limited to those which are capable of containing

                           and reasonably could contain fruits, evidence, information, contraband, or

                           instrumentalities    of the offense(s)     as described    in the search warrant

                           affidavit and warrant attachments,

for the purpose of attempting to unlock the Device(s)'s             security features in order to search the

contents as authorized by this warrant.

         10.       While attempting to unlock the device by use of the compelled display of biometric

characteristics    pursuant to this warrant, law enforcement         is not authorized to demand that the

aforementioned person( s) state or otherwise provide the password or identify the specific biometric

characteristics    (including the unique finger(s) or other physical features), that may be used to

unlock or access the Device(s).       Nor does the warrant authorize law enforcement to use the fact

that the warrant allows law enforcement to obtain the display of any biometric characteristics to



                                                       5
compel the aforementioned person(s) to state or otherwise provide that information. However, the

voluntary disclosure of such information by the aforementioned person(s) is permitted. To avoid

confusion on that point, if agents in executing the warrant ask any of the aforementioned person( s)

for the password to any Oevice(s), or to identify which biometric characteristic (including the

unique finger(s) or other physical features) unlocks any Oevice(s), the agents will not state or

otherwise imply that the warrant requires the person to provide such information, and will make

clear that providing any such information is voluntary and that the person is free to refuse the


request.




                                                    6
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:          Copy of warrant and inventory left with:


Inventory made in the presence of :

Inventory of the property taken and name of any person( s) seized:




                                                                  Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                         Executing officer's signature



                                                                                            Printed name and title
